Citation Nr: 0413700	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salt Lake 
City, Utah


THE ISSUE

Entitlement to payment or reimbursement for services provided 
by Gold Cross Ambulance on March 21, 2002.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from March 
1960 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 determination by the VA 
Salt Lake City Health Care System (the Agency of Original 
Jurisdiction or AOJ), which denied payment for services 
provided by Gold Cross Ambulance on March 21, 2002.  In 
February 2004, the Board remanded the issue on appeal for 
further development.  The AOJ issued a supplemental statement 
of the case (SSOC) in February 2004 and the appeal is now 
before the Board.  


FINDINGS OF FACT

1.  The veteran has no service-connected disabilities. 

2.  The veteran's income exceeds the annual maximum VA 
pension rate.

3.  The veteran has Medicare A and B health care coverage.  


CONCLUSION OF LAW

Payment or reimbursement for services provided by Gold Cross 
Ambulance on March 21, 2002, is not warranted.  38 U.S.C.A. 
§§ 111, 1701, 1703, 1728 (West 2002); 38 C.F.R. §17.143 
(2003); 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1003 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
reimbursement for emergency travel expenses.  The discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a February 
2004 letter and SSOC, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claim as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In the present case, a substantially complete application was 
received in April 2002.  Thereafter, in a rating decision 
dated in April 2002 the issue on appeal was denied.  Only 
after that rating action and a February 2004 Board remand was 
promulgated did the RO, in February 2004, provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an RO decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the RO or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO following a Board remand in 
February 2004, prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a SSOC was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes VA medical and 
hospital records, Health Insurance Claims Forms (HICF) from 
Gold Cross Ambulance, information on the veteran's medical 
coverage, income, and service-connected disability status, 
and statements from the veteran in support of his claim.  No 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The record reveals that the veteran, who has no service-
connected disabilities, was taken by ambulance by Gold Cross 
from Alta View Hospital in Sandy, Utah to VA Salt Lake City 
Health Care on March 21, 2002.  According to VA medical 
records, the veteran required treatment for a transient 
ischemic attack.  The veteran seeks reimbursement for the 
travel expenses charged by Gold Cross.  It is noted that the 
veteran's income, $12,270.00, exceeded the annual VA pension 
rate of $9,556.00 for a single veteran with no dependents.  

As noted in the remand, payment or reimbursement for 
emergency travel for nonservice-connected disabilities in 
non-VA facilities may be authorized under 38 C.F.R. § 17.143, 
or 38 C.F.R. §§ 17.1000-1003 (the Veteran Millennium Health 
Care and Benefits Act).

38 C.F.R. § 17.143

Eligibility for reimbursement of travel expenses under 
38 C.F.R. § 17.143 is divided into two categories: 
reimbursement subject to the deductible established in 
38 C.F.R. § 17.101 (38 C.F.R. § 17.143(b)) and reimbursement 
not subject to the deductible established in 38 C.F.R. 
§ 17.101 (38 C.F.R. § 17.143(c)).  

Under 38 C.F.R. § 17.143(b), reimbursement of emergency 
travel expenses will be authorized for: 

(1) a veteran or other person traveling in connection 
with treatment for a service-connected disability 
(irrespective of percent of disability); 

(2) a veteran with a service-connected disability rated 
at 30 percent or more, for treatment of any condition; 

(3) a veteran receiving VA pension benefits; or 

(4) a veteran whose annual income, as determined under 
38 U.S.C.A. 1503, does not exceed the maximum annual 
rate of pension which would be payable if the veteran 
were eligible for pension.  

See 38 C.F.R. § 17.143(b).  

Here, the veteran does not have any service-connected 
disabilities, nor does he claim to have any service-connected 
disabilities.  The veteran is also not receiving a VA 
pension.  Furthermore, the AOJ informed the veteran in its 
August 2002 statement of the case and February 2004 SSOC that 
the annual pension rate was $9,556.00 for single veteran with 
no dependents.  The veteran's reported income was $12,270.00.  
The veteran has not disputed his reported income amount.  
Based upon the evidence of record, his annual income exceeds 
the maximum annual rate of pension which would be payable if 
the veteran were eligible for pension.  As such, the veteran 
does not qualify for reimbursement benefits under 38 C.F.R. 
§ 17.143(b).

As for 38 C.F.R. § 17.143(c), reimbursement of emergency 
travel expenses will be authorized for: 

(1)	a veteran traveling in connection with a scheduled 
compensation or
pension examination; or

(2)	a veteran or other person traveling by a 
specialized mode of 
transportation such as an ambulance, wheelchair van, or 
other vehicle specially designed to transport disabled 
individuals provided: 

(i) a physician determines that the special mode of 
travel is medical required; 
	
		(ii) the person is unable to defray the expenses of 
the travel; and
		
(iii) the travel is authorized in advance or was 
undertaken in connection with a medical emergency 
such that delay to obtain authorization would be 
hazardous to the person's life and health. 

See 38 C.F.R. § 17.143(c)	

Section 38 C.F.R. § 17.143(e) defines a veteran who is unable 
to defray the expenses of travel as one whose:  

(1) annual income for the year immediately preceding the 
application for 
benefits does not exceed the maximum annual rate of 
pension which would be payable if the person were eligible 
for pension; 

(2) the person is able to demonstrate that due to 
circumstances such as loss of 
employment, or incurrence of a disability, income in the 
year of application will not exceed the maximum annual 
rate of pension which would be payable if the person were 
eligible for pension; 

(3) the person has a service-connected disability rated at 
least 30 percent disabling; or the person is traveling in 
connection with treatment of a service-connected 
disability; or 

(4) the person is traveling in connection with treatment 
of a service-connected disability. 

See 38 C.F.R. § 17.143(e).

Upon review, the veteran is requesting reimbursement for 
traveling by ambulance and therefore, 38 C.F.R. 
§ 17.143(c)(2) applies.  It is further noted that the veteran 
stated in his notice of disagreement, substantive appeal, and 
statement received in April 2004 that he received 
authorization from a VA physician to get reimbursement for 
ambulatory transportation.  However, even if a physician 
determined that the ambulatory travel was medically required, 
the veteran must also show that he is unable to defray the 
expenses of the travel.  As noted above, the veteran's annual 
income for the year immediately preceding the application for 
benefits exceeded the maximum annual rate of pension which 
would be payable if the person were eligible for pension.  
The veteran also has not demonstrated that his income did not 
exceed the maximum annual rate of pension.  Therefore, the 
veteran fails to show that he is unable to defray the 
expenses of travel as defined in 38 C.F.R. § 17.143(e).  As 
such, the veteran is not entitled to reimbursement for travel 
expenses under 38 C.F.R. § 17.143(c).  

38 C.F.R. §§ 17.1000-1003 (Veterans Millennium Health Care 
and Benefits Act) 

Section 17.1003 states that payment or reimbursement under 
38 U.S.C.A. § 1725 for ambulance services may be made for 
transporting a veteran to a facility only if the following 
conditions are met:

(a) payment or reimbursement is authorized under 
38 U.S.C.A. § 1725 for emergency treatment provided at 
such facility (or payment or reimbursement could have 
been authorized under 38 U.S.C.A. § 1725 for emergency 
treatment if death had not occurred before emergency 
treatment could be provided);

(b) the veteran is financially liable to the provider of 
the emergency transportation;

(c) the veteran has no coverage under a health-plan 
contract for reimbursement or payment, in whole or in 
part, for the emergency transportation or any emergency 
treatment authorized under 38 U.S.C.A. § 1728 (this 
condition is not met if the veteran has coverage under a 
health-plan contract but payment is barred because of a 
failure by the veteran or the provider to comply with 
the provisions of that health-plan contract); and

(d) if the condition for which the emergency 
transportation was furnished was caused by an accident 
or work-related injury, the claimant has work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
transportation; and the veteran has no contractual or 
legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, 
in whole or in part, the veteran's liability to the 
provider.  

See 38 C.F.R. § 17.1003

The record indicates that the veteran has Medicare B coverage 
and therefore has health care coverage that covers all or 
part of the ambulatory expenses.  The veteran has not 
otherwise disputed that he has Medicare B coverage.  As such, 
the veteran does not satisfy the above criteria.  
Accordingly, there is no basis to establish entitlement to 
reimbursement under 38 C.F.R. § 17.1003.

The Board acknowledges the veteran's statements that he was 
informed that he would be reimbursed and that he did not have 
prior knowledge of the regulations.  However, applicable 
regulations provide the only basis for reimbursement of 
emergency travel expenses.  38 C.F.R. §§ 1743, 17.1003.  In 
order to grant the benefits sought, the Board must apply the 
regulations regardless of whether the veteran knew of the 
regulations prior to the need for emergency travel or relied 
on any statements made by anyone that were contrary to the 
regulations.  In short, the record demonstrates that the 
veteran does not meet the criteria under 38 C.F.R. § 1743 or 
38 C.F.R. § 17.1003.  


ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



